Citation Nr: 0101924	
Decision Date: 01/24/01    Archive Date: 01/31/01

DOCKET NO.  99-17 369	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

C. L. Mason, Counsel


INTRODUCTION

The veteran served on active duty from March 1968 to 
September 1970.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Buffalo, New 
York Department of Veterans Affairs (VA) Regional Office 
(RO).  The veteran and his representative appeared before a 
hearing officer at a hearing at the RO in October 1999.  The 
veteran requested and was scheduled to appear before a Member 
of the Board at a hearing at the VA Central Office in 
December 2000.  The veteran failed to report to this hearing.  
The veteran's representative submitted an Informal Hearing 
Presentation to the Board in January 2001.  The matter is now 
before the Board for appellate review.


FINDINGS OF FACT

1.  The veteran was involved in combat against the enemy.

2.  Competent medical evidence of a diagnosis of PTSD is not 
of record.

3.  There is no indication that records exist which would 
contain a diagnosis of PTSD, nor is it shown that there is a 
possibility that such diagnosis would be made in a VA 
examination were conducted.


CONCLUSION OF LAW

PTSD was not incurred during active service.  38 U.S.C.A. 
§§ 101(16), 1110, 1154 (West 1991); Veterans Claims 
Assistance Act of 2000 (Nov. 9, 2000; 114 Stat. 2096), Pub. 
L. No. 106-475 (2000) (to be codified at 38 U.S.C.A. §§ 5102-
7); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2000).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that he is entitled to service 
connection for PTSD.  

The veteran's service personnel records reveal that he served 
as an aerial gunner aboard a helicopter in Vietnam in 1969 
for which he received the Air Medal.  Service medical records 
do not reveal that the veteran complained of, was treated 
for, or was diagnosed with PTSD during active service.  The 
veteran underwent a Medical Board evaluation in May 1970 for 
ulcerative colitis and discharge was recommended.  There were 
no findings or diagnoses of PTSD during the evaluation.   A 
July 1971 VA examination report did not reveal any findings 
or diagnoses of PTSD.

The veteran filed his claim for service connection for PTSD 
in February 1998.  In subsequent statements and testimony at 
his May 1998 hearing, the veteran testified that he 
volunteered for a position as gunner in a helicopter while 
Vietnam, was involved in combat with the enemy to including 
shooting at and receiving fire from the enemy, that he 
witnessed the death of a friend, and that his helicopter 
transported casualties from the field.  The veteran testified 
that he had never received or sought treatment for PTSD and 
that he currently worked full time.  

In a February 2000 memo, it was noted that the veteran had 
agreed to go the Buffalo, New York VA Medical Center (VAMC) 
for evaluation of his PTSD; however, upon follow-up, it was 
noted that the veteran had not done so.  According to the 
memo, the veteran, in a telephone conversation, provided 
numerous excuses as to why he had not reported for VA 
evaluation.  The record revealed that the RO scheduled the 
veteran for an examination in July 2000; however, he failed 
to report.  
 
Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) (2000); a link, established by medical evidence, 
between the veteran's current symptoms and an inservice 
stressor; and credible supporting evidence that the claimed 
inservice stressor occurred.  38 C.F.R. § 3.304(f) (2000).  
The Board notes that under 38 C.F.R. § 4.125(a), a diagnosis 
of a mental disorder, including PTSD, must conform to the 
criteria of Diagnostic and Statistical Manual for Mental 
Disorders.  38 C.F.R. § 4.125 (2000).  

Upon review, the Board finds that the evidence shows that the 
veteran served in combat.  However, there is no diagnosis of 
PTSD of record.  Although the veteran is competent to report 
that on which he has personal knowledge, that is what comes 
to him through his senses, competent medical evidence is 
required for a grant of service connection.  See Layno v.  
Brown, 6 Vet. App. 465, 470 (1994);  Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  While the veteran contends that he has 
PTSD which resulted from his active service in Vietnam, in 
the absence of evidence demonstrating that the veteran has 
the requisite training to proffer medical opinions, the 
contentions are no more than unsubstantiated conjecture and 
are of no probative value.  See Moray v. Brown, 5 Vet. App. 
211 (1993).  

The Board is aware of the change in the law pertaining to the 
duty to assist the veteran in the development of his claim, 
which includes obtaining an examination, if necessary.  See 
Veterans Claims Assistance Act of 2000 (Nov. 9, 2000; 114 
Stat. 2096), Pub. L. No. 106-475 (2000) (to be codified at 38 
U.S.C.A. §§ 5102-7).  However, in the instant case, the Board 
finds that attempts for examination/evaluation have been made 
and have failed due to the veteran's failure to report to 
such.  The Board observes that the United States Court of 
Appeals for Veterans Claims (Court) has held that if a 
veteran wishes help, he cannot passively wait for it in those 
circumstances where he may or should have information that is 
essential in obtaining the putative evidence.  Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).  In this case, the 
veteran's lack of cooperation with the VA in his failure to 
report for evaluation has effectively stymied the process by 
which his claim was evaluated.  In other words, because the 
veteran refused to report for examination, he has effectively 
derailed the RO's efforts to evaluate his claim for service 
connection.  See Brock v. Brown, 10 Vet. App. 155 (1997); 
Wamhoff v. Brown, 8 Vet. App. 459 (1996); Beausoleil v. 
Brown, 8 Vet. App. 459 (1996); Connolly v. Derwinski, 1 Vet. 
App. 566, 569 (1991).  Furthermore, there is no indication 
that there are outstanding records that could be obtained 
which would be pertinent to this claim.  The appellant has 
been provided ample notice of the evidence needed to warrant 
allowance of this claim.

The Board finds that the record does not contain competent 
evidence of a diagnosis of PTSD at the current time or since 
the veteran's discharge from service.  Service connection is 
warranted for a "[d]isability resulting from personal injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty . . .."  38 U.S.C.A. § 1110 (West 
1991).  Upon review of the record, the Board concludes that 
there is no competent medical evidence of PTSD during or 
subsequent to service.  In the absence of proof of a current 
disease or injury, there can be no valid claim.  See 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  As there 
is no competent evidence of record of a diagnosis of PTSD, 
the Board concludes that the veteran's claim for service 
connection for such is denied.    


ORDER

Service connection for PTSD is denied.  


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals



 

